IN THE SUPREME COURT OF THE STATE OF DELAWARE


DAMON ANDERSON,                     §
                                    §     No. 476, 2019
      Defendant Below,              §
      Appellant,                    §     Court Below: Superior Court
                                    §     of the State of Delaware
      v.                            §
                                    §     Cr. ID No. 1710006710 (N)
STATE OF DELAWARE,                  §
                                    §
      Plaintiff Below,              §
      Appellee.                     §

                         Submitted: January 6, 2021
                         Decided:   March 30, 2021

Before SEITZ, Chief Justice; VALIHURA, and MONTGOMERY-REEVES,
Justices.

Upon appeal from the Superior Court of the State of Delaware: AFFIRMED.

Andrew J. Witherell, Esquire (argued), Wilmington, Delaware, for Defendant
Below, Appellant Damon Anderson.

Andrew J. Vella, Esquire (argued), Delaware Department of Justice, Wilmington,
Delaware, for Plaintiff Below, Appellee State of Delaware.
SEITZ, Chief Justice:

       A Superior Court jury convicted Damon Anderson of five felonies for his

involvement in a Wilmington drug dealing enterprise. The Superior Court declared

Anderson an habitual offender and sentenced him to an aggregate thirty-two years

of incarceration. Anderson makes four arguments on appeal. First, Anderson

contends that the trial court erred when it denied his motion to sever his case from

that of co-defendants Eric Lloyd and Dwayne White. Second, Anderson argues that

the trial court should not have admitted gun evidence seized from a co-defendant’s

apartment. Third, Anderson contends that the trial court erred by denying his

motions to suppress evidence discovered following search warrants for his home,

car, and cell phones. And finally, Anderson contends that the trial court erred in

denying his motion for judgment of acquittal on two charges. For the reasons

discussed below, we find Anderson’s claims are without merit and affirm the

judgment of the Superior Court.

                                              I.

       This Court has already affirmed the convictions of Anderson’s co-defendants

Dwayne White and Eric Lloyd, who were tried with Anderson.1 We incorporate the




1
 White v. State, 243 A.3d 381 (Del. 2020); Lloyd v. State, --- A.3d ----, 2021 WL 1163917 (Del.
Mar. 26, 2021).

                                              2
factual background in those opinions and focus on the facts pertinent to Anderson’s

conviction and arguments on appeal.

                                                A.

       Viewing the evidence at trial in a light most favorable to the State,2 Damon

Anderson, who goes by the nickname “Frog,” was a drug dealer in a sprawling

Wilmington cocaine and heroin distribution enterprise. Eric Lloyd and Dwayne

White ran the operation. Anderson worked closely with White as a high-level drug

dealer in the enterprise.3 He had an “open door policy” with White to get drugs on

an as-needed basis.4 Whenever White was facing scrutiny by the police and needed

to lay low, Anderson became the supplier in White’s place.5 Anderson was “part of

. . . the inner circle” of drug dealers that orbited White.6

       Lloyd headed the cocaine trade and White was at the top of the heroin trade.7

Lloyd and White frequently called upon enterprise members like Anderson to

gamble at casinos and to place sports bets as a way to “wash” drug proceeds.8 In


2
  Monroe v. State, 652 A.2d 560, 563 (Del. 1995) (“The standard of review in assessing an
insufficiency of evidence claim is ‘whether any rational trier of fact, viewing the evidence in the
light most favorable to the State, could find [a] defendant guilty beyond a reasonable doubt.’”)
(quoting Robertson v. State, 596 A.2d 1345, 1355 (Del. 1991)).
3
  App. to Opening Br. at A983-85 (Testimony of Tyrone Roane).
4
  Id. at A984.
5
  Id. (“[W]hen Dwayne White started getting hot by the police . . . he had to go under the radar and
at that particular time, Damon Anderson, he took over. He became the legs for him . . . .”).
6
  Id. at A1400 (Testimony of Dante Sykes).
7
  Id. at A1389.
8
  Id. at A1002 (Testimony of Tyrone Roane) (describing the purpose of gambling within the
enterprise as a way to “clean our money up”); id. at A1395-96 (Testimony of Dante Sykes) (noting
that gambling was “an easy way to wash the money out”).

                                                 3
addition to laundering proceeds through gambling, Lloyd, White and Anderson

concealed physical assets and proceeds through investment properties and LLCs.

The scheme involved creating LLCs to purchase real estate, only to quickly transfer

the title to a friend or family member at no cost.9

       After Anderson’s arrest, the police executed a search warrant for Anderson’s

residence and car. Investigators recovered seven cell phones, drug packaging

materials, gambling receipts, money order receipts, a $550 t-shirt, $750 sneakers,

and another pair of sneakers worth $1,000.10 Police also recovered Anderson’s 2016

W-2 and tax return forms, which showed that he earned $16,156 that year.11 Finally,

police discovered documents showing that Anderson had an ownership interest in a

cleaning franchise with a fellow enterprise member.12

       The quantity and type of cell phones recovered were indicative of Anderson’s

role in the enterprise. Anderson had several flip phones, or “burner” phones, as they

are commonly referred to by investigators. 13 Drug dealers use multiple burner

phones at once for different clientele or for different drugs and only use them for a

short period of time to evade detection by law enforcement. 14 Investigators also




9
  Id. at A1512 (Testimony of Michelle Hoffman).
10
   Id. at A793 (Testimony of Det. Barnes).
11
   Id. at A796.
12
   Id. at A794-95.
13
   Id. at A817, A1449 (Testimony of Det. Barnes).
14
   Id. at A1449.

                                              4
recovered a phone they knew belonged to Anderson based on wiretap evidence.15

Through the wiretap, police listened to calls where White told Anderson to make

bets in a boxing match exceeding $20,000.16 A search warrant for the content of the

phones revealed text messages about drug transactions. 17    Police also recovered

“drug ledgers” with the names of enterprise members and the amount of money each

individual owed White based on the drugs he gave them to sell. 18 At least two

ledgers referred to Anderson by his nickname, Frog.19 One ledger listed “8,000”

next to “Frog.”20

                                             B.

       On October 16, 2017, a New Castle County grand jury indicted Anderson and

thirty-three co-defendants for Criminal Racketeering and other charges associated

with Lloyd and White’s illegal drug enterprise. A series of superseding indictments

modified the charges against Anderson and his co-defendants. Eventually, the State

charged Anderson with Conspiracy to Commit Criminal Racketeering, Drug

Dealing Heroin, Aggravated Possession of Heroin, Drug Dealing Cocaine, Money

Laundering, Conspiracy to Commit Money Laundering, and Attempt to Evade or

Defeat Tax.


15
   Id. at A811-12, A817.
16
   Id. at A1485 (Testimony of Special Agent Haney).
17
   Id. at A1452 (Testimony of Det. Barnes).
18
   Id. at A702.
19
   Id. at A705, A708.
20
   Id. at A705.

                                              5
      Before trial, it became known that White planned to admit to the Drug

Dealing, Conspiracy to Commit Drug Dealing, and Criminal Racketeering charges

against him but deny involvement in the shooting of a six-year-old child. Lloyd and

Anderson sought to sever their trials from White’s trial. The Superior Court denied

the request. Anderson, Lloyd and White proceeded to trial in the Superior Court.

At the close of the State’s case, Anderson moved for judgment of acquittal on the

Money Laundering and Attempt to Evade or Defeat Tax charges. The court denied

the motion. After a nine-day trial, a jury convicted Anderson of Conspiracy to

Commit Criminal Racketeering, two counts of Drug Dealing (Tier 4), Money

Laundering, and Attempting to Evade or Defeat Tax. Anderson was found not guilty

of Aggravated Possession of Heroin. The State dismissed the Conspiracy to Commit

Money Laundering charge. On October 18, 2019, the Superior Court declared

Anderson an habitual offender and sentenced him to an aggregate thirty-two years

of incarceration at descending levels of supervision. This is Anderson’s direct

appeal.

                                        II.

                                        A.

      First, Anderson challenges the Superior Court’s denial of his motion to sever

his trial from his co-defendants. As we explained in Lloyd, under Superior Court

Criminal Rule 8(a), a defendant may be indicted for two or more offenses if the



                                        6
offenses are “of the same or similar character or are based on the same act or

transaction or on two or more acts or transactions connected together or constituting

parts of a common scheme or plan.”21 Superior Court Criminal Rule 8(b) permits

joinder of defendants in the same indictment “if they are alleged to have participated

in the same act or transaction or in the same series of acts or transaction constituting

an offense or offenses.”22 Rule 14, however, allows the Superior Court to grant

separate trials “[i]f it appears that a defendant or the state is prejudiced by a joinder

of offenses or of defendants in an indictment or information or by such joinder for

trial.” 23 “Ordinarily, defendants indicted jointly should be tried together; but if

justice requires it, the trial court should grant separate trials.”24 The defendant bears

the burden of establishing more than “mere hypothetical prejudice.” 25

       When reviewing a motion to sever, the trial court should consider as

appropriate “(1) problems involving a co-defendant’s extra-judicial statements; (2)

an absence of substantial independent competent evidence of the movant’s guilt; (3)

antagonistic defenses as between the co-defendant and the movant; and (4) difficulty

in segregating the State’s evidence as between the co-defendant and the movant.”26


21
   Super. Ct. Crim. R. 8(a).
22
   Super. Ct. Crim. R. 8(b).
23
   Super. Ct. Crim. R. 14.
24
   Skinner v. State, 575 A.2d 1108, 1119 (Del. 1990) (citing Jenkins v. State, 230 A.2d. 262, 272
(Del. 1967)).
25
   Bates v. State, 386 A.2d 1139, 1141 (Del. 1978).
26
   Floudiotis v. State, 726 A.2d 1196, 1210 (Del. 1999) (citing Manley v. State, 709 A.2d 643, 652
(Del. 1998)). See Jenkins, 230 A.2d at 273.

                                                7
On appeal, we review a trial court’s decision on a motion to sever for abuse of

discretion.27 The denial of a motion to sever will not be set aside “unless [the]

defendant demonstrates a ‘reasonable probability’ that the joint trial caused

‘substantial injustice.’”28

       As noted earlier, Anderson and Lloyd learned before trial that White planned

to admit to the racketeering and drug dealing charges at trial. Lloyd filed a motion

to sever, which Anderson joined. 29 Anderson and Lloyd argued that White’s

admission to involvement in the enterprise rendered the co-defendants’ defenses

mutually antagonistic. 30 The court denied the motion, and found that White’s

admission to drug dealing would not “create such a serious risk[,] or is so

antagonistic” that the jury would have to conclude that White was part of an

enterprise that involved Anderson or Lloyd.31 The court also instructed the jury that




27
   Phillips v. State, 154 A.3d 1146, 1156 (Del. 2017) (citing Winer v. State, 950 A.2d 642, 648
(Del. 2008)).
28
   Id. (alteration in original) (internal quotation marks omitted) (quoting Walker v. State, 790 A.2d
477, 2002 WL 122643, at *1 (Del. 2002) (TABLE)); Super. Ct. Crim. R. 8(a); 14.
29
   App. to Opening Br. at A234-241, A1648-51. Lloyd filed his first motion to sever on March
19, 2019. Id. at A1635-45. Anderson did not join Lloyd’s first motion to sever. The court denied
the motion.
30
   Id. at A254 (“[Anderson’s Counsel:] The two of us as counsel [are] going to be arguing against
each other as to [whether an enterprise] did or didn’t exist and then we are going to argue against
[Tyrone] Roane’s statement because one of us is going to want to have him believed and the other
is not.”).
31
   Id. at A260-62 (citing Zafiro v. United States, 506 U.S. 534, 539 (1993) (“[W]hen defendants
properly have been joined under Rule 8(b), a district court should grant severance . . . only if there
is a serious risk that a joint trial would compromise a specific trial right of one of the defendants,
or prevent the jury from making a reliable judgment about guilt or innocence.”)).

                                                  8
each defendant was charged with a separate offense and should be evaluated

independently.32

       On appeal, Anderson argues that Superior Court should have granted his

severance motion because “there was a reasonable probability that substantial

prejudice would result from joinder.”33 He contends that the four-factor analysis for

review of a motion to sever weighed heavily in favor of severance. After reviewing

those factors, however, we find that the Superior Court did not abuse its discretion

when it denied Anderson’s severance motion.

       The first factor—problems involving a co-defendant’s extra-judicial

statements—did not weigh in favor of severance. Anderson points to a single

statement when a witness, Dante Sykes, recalled speaking with White while he was

waiting on Anderson to deliver heroin to Seaford:

       The State:    Did you ever deal directly with Frog [Anderson] yourself?

       Sykes:       Yeah, dealing with Bop [sic] [White] with the dope, at
       times specifically, he was waiting on the dope to get to send it down
       [to] Seaford, and he calling waiting for Frog to come with it . . . waiting
       on Frog, he was taking long.34

       In Jenkins v. State,35 this Court held that the trial court should have severed

the defendants when trying the co-defendants “together was, in effect, to try each



32
   Id. at A261.
33
   Opening Br. at 13.
34
   App. to Opening Br. at A1391 (Testimony of Dante Sykes).
35
   230 A.2d 262 (Del. 1967).

                                             9
upon the extra-judicial statement of the other.”36 Here, unlike in Jenkins, Sykes’

reference to White “waiting on Frog” was not an extra-judicial statement from

White. Anderson also concedes that Sykes’ reference to Anderson in this context

was “somewhat innocuous.”37 Regardless, the State presented substantial evidence

of Anderson’s involvement in the enterprise independent of Sykes’ one reference to

Anderson.

       Anderson argues that the second factor—lack of independent competent

evidence of Anderson’s guilt—weighed in favor of severance because the State

failed to present independent evidence that he was guilty of drug dealing, money

laundering, or tax fraud. According to Anderson, being tried alongside Lloyd and

White, for whom the State had “overwhelming evidence” to support convictions,

“cast overtones” that Anderson’s affiliation to the enterprise was more significant

than it actually was.38

       The trial record, however, shows substantial independent evidence of

Anderson’s involvement in the crimes charged. The drug dealing charge was

supported by testimony from multiple admitted enterprise members who stated that

Anderson was a high-ranking dealer in the enterprise and that they received drugs




36
   Id. at 273.
37
   Opening Br. at 15.
38
   Id. at 16.

                                        10
from Anderson on White’s behalf.39 Anderson’s name also appeared on two ledgers

recovered from White’s apartment that listed drug dealers with outstanding balances

for drugs that White had given them to distribute. 40 Further, during a search of

Anderson’s home, investigators found drug packaging materials and burner phones

with text messages about drug transactions.41

       The State’s evidence also supported the money laundering and tax fraud

charges. Several witnesses testified that enterprise members used gambling and

sports betting to launder illegal drug proceeds. A wiretap of White’s phone revealed

that Anderson made a $20,000 bet for White on a boxing match in Vegas. 42

Investigators found dozens of betting receipts and money order receipts in

Anderson’s home.43 And finally, the designer clothes worth thousands of dollars

recovered from Anderson’s home were incongruent with Anderson’s 2016 tax

documents showing he made $16,156 that year.44 Thus, the second factor did not

weigh in favor of severance.



39
   App. to Opening Br. at A1400 (Testimony of Dante Sykes) (noting that Anderson “used to be a
big part of . . . the inner circle”); see also id. at A983-84 (Testimony of Tyrone Roane) (describing
that Anderson dealt drugs for White, and that Anderson occasionally distributed drugs to other
dealers on behalf of White when the police were getting “hot” on White); id. at A989 (explaining
that Anderson was part of an exclusive group of enterprise members who had access to an
apartment White and Lloyd used to relax).
40
   Id. at A705, A708 (Testimony of Det. Barnes) (reciting Anderson’s nickname, “Frog,” from a
list of names on a drug ledger recovered from White’s home).
41
   Id. at A1449-52 (Testimony of Det. Barnes).
42
   Id. at A1485 (Testimony of Special Agent Haney).
43
   Id. at A793 (Testimony of Det. Barnes).
44
   Id. at A796.

                                                 11
       The third factor asks whether there were antagonistic defenses between the

co-defendant and the movant. Anderson contends that because White admitted to

the drug dealing, money laundering, and tax charges, the jury would similarly

conclude that Anderson was guilty by association. But “the presence of hostility

between a defendant and his codefendant or ‘mere inconsistencies in defenses or

trial strategies’ do not require a severance.” 45 As we held in Lloyd, White’s

concessions did not create a situation where the jury could reasonably accept the

core of the defense offered by either defendant only if it rejected the core defense

offered by his co-defendant.46 We agree with the Superior Court that the jury could

have reviewed Anderson’s guilt independent of the illegal activities of White or

Lloyd.47 Thus, the third factor did not weigh in favor of severance.

       Finally, under the fourth factor the court considers the difficulty in segregating

the State’s evidence between the co-defendant and the movant. Anderson contends

that “the tone of the trial” made it difficult for the jury to segregate “the stronger

evidence against Lloyd and White from the lesser evidence that may have implicated

Anderson.”48 According to Anderson, the evidence the State introduced as support




45
   Phillips, 154 A.3d at 1157 (quoting Outten v. State, 650 A.2d 1291, 1298 (Del. 1994)).
46
   Lloyd, 2021 WL 1163917, at *7.
47
   App. to Opening Br. at A260-62.
48
   Opening Br. at 18-19.

                                               12
for the attempted murder charge “paint[ed] a picture that [] Anderson was

responsible through the enterprise for these acts.”49

       The Superior Court, however, took steps to address the separateness of the

charges and the defendants through the following jury instruction:

       The defendants are each charged with separate offenses that are set
       forth in the indictment. These are each separate and distinct offenses,
       and you must independently evaluate each offense. The fact that you
       reach a conclusion with respect to one offense, or with regard to one
       defendant, does not mean that the same conclusion will apply to any
       other charged offense or to any other charged defendant. Each charge
       before you is separate and distinct, and you must evaluate evidence as
       to one offense independently from evidence of each other offense and
       render a verdict as to each individually.50

“Juries are presumed to follow the court’s instructions.”51 The jury appears to have

done so here. The jury found all three co-defendants guilty of some charges and not

guilty on others. This suggests that the jury understood the above instruction and

assessed each defendant’s charges with due care. Thus, the fourth factor did not

weigh in favor of severance. Having found that none of the factors weighed in favor

of severance, the Superior Court did not abuse its discretion by denying the motion

to sever.




49
   Id. at 19.
50
   App. to Opening Br. at A1597.
51
   Phillips, 154 A.3d at 1157.

                                          13
                                               B.

       The Superior Court admitted into evidence guns seized from the apartment

and storage unit of another co-defendant, Maurice Cooper. The court found that the

gun evidence was relevant and went to the State’s showing of the existence of an

enterprise.52 Anderson argues on appeal that “[t]here [was] absolutely no nexus

between [] Anderson and [] Cooper nor the firearms.”53 The guns should not have

been admitted, Anderson claims, because they were irrelevant and the evidence

“inflamed the jury.”54 We review the Superior Court’s decision to admit or exclude

evidence for abuse of discretion.55

       Evidence is relevant if it has “any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less

probable” 56 and is admissible unless otherwise provided by statue or rule. 57

Relevant evidence may be excluded “if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”58




52
   App. to Answering Br. at B5.
53
   Opening Br. at 21.
54
   Id.
55
   Wright v. State, 25 A.3d 747, 752 (Del. 2011).
56
   D.R.E. 401.
57
   D.R.E. 402.
58
   D.R.E. 403.

                                               14
       The guns were found in the possession of an enterprise member with a large

quantity of heroin.59 As we held in Lloyd, the guns and drugs were part of the

enterprise’s drug dealing operation, and relevant to establish the existence of the

enterprise and its business operations. 60 Cooper was part of the enterprise. 61

Accordingly, the court did not abuse its discretion by admitting the guns found in

Cooper’s possession.

                                                C.

       We turn next to the Superior Court’s denial of Anderson’s suppression

motions. This Court generally reviews a trial court’s denial of a motion to suppress

for abuse of discretion.62 “We review the trial judge’s factual findings to determine

whether there was sufficient evidence to support the findings and whether those

findings were clearly erroneous. To the extent that we examine the trial judge’s legal

conclusions, we review them de novo for errors in formulating or applying legal

precepts.”63 Appellate review of a challenge to a search warrant must “examine the

affidavit to ensure that there was a substantial basis that probable cause existed.”64

“We conduct a de novo review to determine whether the totality of the


59
   App. to Answering Br. at B8.
60
   Lloyd, 2021 WL 1163917, at *9.
61
   App. to Opening Br. at A1411 (Testimony of Dante Sykes) (stating that Maurice Cooper was
part of the “crew”).
62
   Smith v. State, 887 A.2d 470, 472 (Del. 2005).
63
   West v. State, 143 A.3d 712, 715 (Del. 2016) (citations omitted) (citing Lopez-Vazquez v. State,
956 A.2d 1280, 1284-85 (Del. 2008)).
64
   Sisson v. State, 903 A.2d 288, 296 (Del. 2006).

                                                15
circumstances, in light of the trial judge’s factual findings, support a reasonable and

articulable suspicion for the [search].”65

       “Under the Delaware and the United States constitutions, ‘a search warrant

may be issued only upon a showing of probable cause.’” 66 “[A]ny finding of

probable cause must be based on the information that appears within the four corners

of the application or affidavit.”67 “[A] magistrate may find probable cause when,

considering the totality of the circumstances, ‘there is a fair probability that

contraband or evidence of a crime will be found in a particular place.’”68 This Court

has held that “[a] determination of probable cause by the issuing magistrate will be

paid great deference by a reviewing court and will not be invalidated by a

hypertechnical, rather than a common sense, interpretation of the warrant

affidavit.”69

                                                i.

       Before trial, Anderson moved to suppress evidence seized from his residence

and car, arguing that the affidavit in support of the search warrant failed to set forth



65
   Lopez-Vazquez, 956 A.2d at 1285.
66
   Sisson, 903 A.2d at 296 (citing Fink v. State, 817 A.2d 781, 786 (Del. 2003); U.S. Const. Amend.
IV, Del. Const. art. 1, § 6.).
67
   Valentine v. State, 207 A.3d 566, 570 (Del. 2019) (citing State v. Holden, 60 A.3d 1110, 1114
(Del. 2013); Dorsey v. State, 761 A.2d 807, 811 (Del. 2000)).
68
   Sisson, 903 A.2d at 296 (quoting Stones v. State, 676 A.2d 907, 1996 WL 145775, at *2 (Del.
Feb. 23, 1996)).
69
   Jensen v. State, 482 A.2d 105, 111 (Del. 1984) (citing United States v. Ventresca, 380 U.S. 102,
109 (1965)).

                                                16
specific facts sufficient to establish probable cause and a logical nexus between the

items sought and the place to be searched. The warrant application stated that the

officers sought to collect from Anderson’s home or car: a cell phone known to be

affiliated with Anderson based on wiretap investigations, drugs or drug

paraphernalia, United States currency, business records indicative of drug

transactions, and firearms or ammunition. 70 Based on the court’s review of the

affidavit, the court determined there was sufficient information for the Magistrate to

find probable cause. The court also found that “the nexus facts [were] sufficiently

set forth in Paragraph 8,” which recounted the execution of the Rule 9 warrant and

Anderson’s arrest at 17 Oakley Court.71

         On appeal, Anderson contends that the motion to suppress should have been

granted because the affidavit in support of the search warrant for his residence and

car lacked facts sufficient to demonstrate probable cause that a crime had been

committed. Anderson’s main issue is with uncorroborated information from an

informant.       Anderson claims that there was “no independent observation” of

Anderson conducting any drug transactions or possessing any drugs in either his

home or car. Accordingly, Anderson contends that there were no facts set forth in




70
     App. to Opening Br. at A93.
71
     Id. at A148.

                                          17
the affidavit of probable cause that are sufficient to demonstrate a nexus between

Anderson’s home and car and the enterprise.

        We find, however, that the Superior Court correctly found that the affidavit

set forth facts sufficient to establish probable cause and a logical nexus between the

items sought and Anderson’s home and car. In the affidavit Detective Barnes stated

that:

    Anderson was present at White’s stash house and was observed leaving with

        White carrying a large bag.

    White and Anderson met with William Wisher that day, and Wisher was

        arrested four days later with 13,000 bags of heroin.

    At least four past, proven, and reliable confidential informants advised police

        that White and Anderson were members of a drug dealing enterprise.

    Enterprise members were known to launder drug proceeds by gambling at

        casinos.

    On one occasion, police intercepted a phone call between White and Anderson

        while Anderson was in Las Vegas in which White asked Anderson to place a

        large wager on a sporting event for him.

    Anderson was recently indicted for Conspiracy to Commit Criminal

        Racketeering.




                                          18
       Anderson had an extensive criminal history, including six adult felony

          convictions and was a person prohibited from possessing a firearm.72

          The facts set forth in the affidavit established Anderson’s close proximity and

involvement with individuals participating in the drug dealing enterprise. Anderson

had just been indicted for racketeering offenses involving drug dealing. It is

reasonable to infer from his interactions with other enterprise members that

Anderson was involved in drug dealing. The places to be searched also had a nexus

to the crimes. Investigators were told that Anderson was staying at 17 Oakley Court

with his girlfriend. Anderson was present at that address when officers arrived to

arrest him under the Rule 9 warrant. The affidavit further described how detectives

knew based on wiretap information that Anderson was in possession of a cell phone

used to communicate with White about suspected enterprise business.                  The

Magistrate could reasonably infer from Anderson’s involvement with the enterprise

that his cell phone and enterprise-related evidence would likely be present at his

house and in his car. Accordingly, the Superior Court did not abuse its discretion in

denying Anderson’s first motion to suppress.

                                             ii.

          Anderson also moved to suppress evidence discovered in the contents of seven

cell phones recovered by police during the search of his residence and car. The


72
     Id. at A94-96.

                                             19
affidavit of probable cause for this warrant added four new paragraphs but was

otherwise identical to the first warrant application for Anderson’s home and car.73

The additional paragraphs described the items collected from Anderson’s home and

car, including the seven cell phones, drug packaging materials, designer clothes, and

Anderson’s 2016 tax documents. 74 The affidavit stated that one of the phones

recovered from Anderson’s home was used to contact White.75

       The Superior Court concluded that “the issuance of the search warrant was

proper because it was supported by probable cause.”76 According to the court, “the

affidavit provided a detailed account of the investigation thus far, which implicated

[Anderson] at almost every turn.77 Further, the Superior Court found that the warrant




73
   Id. at A124-26.
74
   Id.
75
   Id. at A125 (“Located in [Anderson’s] property were seven (7) cellular phones, to include the
phone used to contact [White] with phone number 302-887-0083.”).
76
   State v. Anderson, 2018 WL 6177176, at *3 (Del. Super. Nov. 5, 2018).
77
   Id. The Superior Court concluded that:

       Police sufficiently documented the investigation into the criminal enterprise in
       which [Anderson] allegedly engaged. [Anderson] was seen with Dwayne White at
       White’s stash location, and later with William Wisher a few days before Wisher
       was arrested and 13,000 bags of heroin were seized from Wisher’s house. Further,
       White contacted [Anderson] via cell phone which was later seized by police. White
       allegedly asked [Anderson] to engage in conduct which a court may reasonably
       infer—when viewed in a totality of the circumstances—was intended to launder
       money for the criminal organization. Lastly, and importantly, a grand jury had
       indicted [Anderson] just prior to the search warrant’s issuance. This was stated in
       the search warrant application. “Racketeering” by its definition, is an ongoing
       enterprise.

       Id. at *3.

                                               20
satisfied the particularity requirement. And the court limited the State’s use of

evidence from the phones to the period when the alleged criminal activity occurred.78

       On appeal, Anderson argues that “the only additional information included in

[the] warrant . . . [was] that there was one phone intercept of Anderson speaking to

White.”79 In the intercepted conversation, White asked Anderson to place bets on

a boxing match while Anderson was in Vegas. Anderson claims this fact alone is

insufficient to demonstrate probable cause.

       Anderson relies on the Superior Court’s decision in State v. Westcott.80 In

Westcott, police sought to obtain a search warrant for the contents of three cell

phones to secure evidence relating to murder, robbery, and drug dealing charges

against the defendant. The affidavit in support of the warrant stated that the phones

were found with drugs during a consent search of the apartment where Westcott was

staying. Accordingly, “the detective sought to search ‘the three phones to look for

physical evidence or confession of the shooting or the illegal distribution of heroin

contained therein.’”81 In his motion to suppress, Westcott argued that the search

warrant affidavit failed to support probable cause because the detective did not state

a logical nexus between the mobile phones and the crime. The Superior Court




78
   Id.
79
   Id. at 25.
80
   2017 WL 283390 (Del. Super. Jan. 23, 2017).
81
   Westcott, 2017 WL 283390, at *1.

                                             21
agreed, and reasoned that “[m]issing in the State’s probable-cause analysis,

however, is a logical nexus between Mr. Westcott’s ownership of the phone and the

existence of digital evidence of the crimes on that phone” and “[t]he mere fact that

a defendant owns a mobile phone is not, in and of itself, sufficient to warrant an

inference that the evidence of any crime he or she commits may be found on that

mobile phone.”82

       Westcott is distinguishable from the facts of this case. Westcott was not

charged with racketeering. Rather, police were investigating Westcott for murder

and robbery charges and a drug charge. There, the warrant sought to search all three

phones for a possible confession from Westcott or for evidence of drug dealing when

there were at least two other people also living in the apartment. Here, as we have

discussed, the State was required to establish the existence of the criminal enterprise,

its criminal purpose—drug dealing—and Anderson’s affiliation with the enterprise

and his actions taken in furtherance of the enterprise. In his affidavit of probable

cause, the detective showed Anderson’s association with White and with the larger

enterprise. 83 He explained that one of the phones recovered from Anderson’s

property was used to make calls to White about sports betting, which was an act to



82
   Id.
83
   See Starkey v. State, 74 A.3d 655 (Table), 2013 WL 4858988, at *3 (Del. Sept. 10, 2013)
(quoting Jones v. State, 28 A.3d 1046, 1057 (Del. 2011)) (“[P]ersons involved in criminal acts will
utilize Mobile Electronic Devices such as cellular telephones to further facilitate their criminal acts
and/or communicate with co-conspirators.”).

                                                  22
launder money in furtherance of the enterprise.84 And the detective explained the

significance of Anderson owning seven phones—“[c]riminals and drug traffickers

routinely change phones and phone numbers and often maintain one if not several

cellphones at the same time in an effort to stifle and/or avoid any law enforcement

attempts to intercept their communications.” 85 Thus, the Superior Court did not

abuse its discretion by denying in part Anderson’s motion to suppress the contents

of the seven cell phones.

                                         D.

       On June 13, 2019, Anderson moved for judgment of acquittal on the Money

Laundering and Attempt to Evade or Defeat Tax charges. The Superior Court denied

the motions, finding that the State had introduced sufficient evidence to support the

charges.86

       On appeal, Anderson argues that the Superior Court erred because the State’s

evidence against him was insufficient, and he reiterates his argument that his joinder

with Lloyd and White was unfairly prejudicial. Regarding the money laundering

and tax fraud charges, Anderson asserts that the 2016 tax documents established that

he had a legitimate source of income. He claims the value of the betting receipts

were not “excessive” enough to be considered “unsubstantiated income.” Further,


84
   App. to Opening Br. at A125.
85
   Id. at A126.
86
   Id. at A1526.

                                         23
Anderson argues that the State did not present any evidence to show that his interest

in the cleaning franchise was illegitimate. This Court “review[s] the denial of a

Motion for Judgment of Acquittal de novo to determine whether any rational finder

of fact, viewing the evidence in the light most favorable to the State, could find the

defendant guilty beyond a reasonable doubt.”87

       We agree with the Superior Court that, viewing the evidence in the light most

favorable to the State, the evidence introduced against Anderson on the money

laundering and tax fraud charges was sufficient to support a conviction. “Though

much of the evidence was primarily circumstantial, this Court does not require direct

evidence to sustain a verdict.”88 The State presented evidence that Anderson took

expensive vacations and spent money on designer clothes despite having a reported

income of $16,156. While the State did not go into detail about Anderson’s interest

in the cleaning franchise, enterprise member Dante Sykes testified that enterprise

leadership often used investment properties and LLCs to conceal drug proceeds.

Sykes further testified that Anderson concealed proceeds and assets through

gambling and sports betting.89 Detective Barnes explained that drug dealers often

use legal gambling to “legitimize” income from drug sales.90 Investigators found



87
   Hoennicke v. State, 13 A.3d 744, 748 (Del. 2010) (citing Gibson v. State, 981 A.2d 554, 557
(Del. 2009)).
88
   Id. (citing Robertson v. State, 596 A.2d 1345, 1355 (Del. 1991)).
89
   App. to Opening Br. at A1395-96 (Testimony of Dante Sykes).
90
   Id. at A807 (Testimony of Det. Barnes).

                                             24
dozens of betting receipts in Anderson’s home. Special Agent Sean Haney testified

that police intercepted a phone call between White and Anderson in which White

asked Anderson to place a large bet on a boxing match for him while Anderson was

in Las Vegas. 91 Taken together, the State’s evidence is sufficient to support a

conviction for Money Laundering and Attempt to Evade or Defeat Tax.

       Finally, Anderson raises for the first time on appeal that there was no credible

evidence to support the Drug Dealing Heroin charge. “In the absence of a motion

for directed verdict or judgment of acquittal notwithstanding the verdict, this Court

reviews claims of insufficient evidence for plain error.” 92 Anderson does not

develop his argument beyond “the jury heard much testimony regarding co-

Defendants Lloyd and White, not so much with Anderson.” 93 Thus, Anderson’s

claim that there was no credible evidence to support the Drug Dealing Heroin charge

fails. Accordingly, the Superior Court did not err in denying Anderson’s motions

for judgment of acquittal, nor did the court err in finding that there was sufficient

evidence to support the drug dealing charge.

                                              III.

       The judgment of the Superior Court is affirmed.




91
   Id. at A1485 (Testimony of Special Agent Haney).
92
   Swan v. State, 820 A.2d 342, 358 (Del. 2003) (citing Monroe v. State, 652 A.2d 560, 563 (Del.
1995)).
93
   Opening Br. at 27-28.

                                              25